Exhibit 10.1

 



SHARE CANCELLATION AGREEMENT

 

This Share Cancellation Agreement (this “Agreement”), is made and entered into
as of March 15, 2019 (the “Effective Date”), by and between Mr. Ban Siong Ang
(the “Stockholder”), an individual with an address at 4th Floor, No. 10
Building, Xinglin Bay Business Operation Center, Jimei District, Xiamen City,
Fujian Province, China 361022, and Heyu Biological Technology Corporation, a
Nevada corporation (the “Company”). The Stockholder and the Company are
hereinafter sometimes referred to individually as a “party” or collectively as
the “parties.”

 

RECITALS:

 

WHEREAS, in October 2018, a series of share transfer agreements (the “Share
Transfer Agreements”) were entered by and between the Stockholder and certain
buyers (the “Buyers”), who are non-U.S. persons;

 

WHEREAS, pursuant to the Share Transfer Agreements, the Stockholder transferred
an aggregate amount of 109,006,861 shares of common stock of the Company (the
“Shares”) to the Buyers in exchange of cash paid by the Buyers;

 

WHEREAS, pursuant to the Share Transfer Agreements, the Company authorized and
directed its registrar and transfer agent, Standard Registrar and Transfer
Company, Inc. (the “Transfer Agent”), to cancel the Shares held by the
Stockholder and to issue an aggregate amount of 109,006,861 new shares of common
stock of the Company (the “New Shares”) to the Buyers through an instruction
letter dated October 17, 2018 (the “Instruction Letter”), attached hereto as
Exhibit A;

 

WHEREAS, upon receiving the Instruction Letter, the Transfer Agent only issued
the New Shares to the Buyers and failed to cancel the Shares held by the
Stockholder; and

 

WHEREAS, to cancel the Shares held by the Stockholder, the Company proposes to
enter into the Agreement with the Stockholder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
warranties, and agreements contained herein, and intending to be legally bound
hereby, the parties hereto agree as follows:

 

Article 1 – Cancellation of the Shares

 

1.1Cancellation of the Shares. On the Effective Date, the Stockholder shall
surrender the Shares to the Company and relinquish any rights or interests in
the Shares, and the Company shall cancel the Shares by providing the Transfer
Agent appropriate instructions.

 

1.2Payment to the Stockholder. On the Effective Date, the Company shall pay $10
to the Stockholder for the cancellation of the Shares.

 

1.3Instruments of Transfer and Further Assurances.

 

a.The Stockholder’s Deliveries. On the Effective Date, the Stockholder shall
execute and deliver to the Company the following:

 

i.the original stock certificate evidencing his title in the Shares; and

 

ii.all documents necessarily required by the Transfer Agent to cancel the
Shares.

 

b.Further Assurances. The Stockholder and the Company, at the request of either
party, shall deliver any further instruments and take all reasonable actions
that may be necessary or appropriate to complete the share cancellation
contemplated by the Agreement.

 



1 

 

  

1.4Release. By signing the Agreement, the Stockholder, on behalf of the
Stockholder’s successors and assigns, unconditionally and irrevocably releases
and discharges the Company, its officers, directors, partners, principals,
agents, employees, affiliates, and assigns, and the Company, on behalf of its
successors and assigns, unconditionally and irrevocably releases and discharges
the Stockholder and the Stockholder’s successors and assigns, from any claims,
lawsuits, causes of action, liabilities, damages, remedies, attorney’s fees,
obligations, losses, costs, expenses, third-party demands, and debts in
connection with any disputes arising under or relating to the Shares and the
release of the Shares under the Agreement, whether known or unknown, claimed or
suspected, arising under common law, in equity, or under statute.

 

Article 2 – General Provisions

 

2.1Parties in Interest. The Agreement binds and benefits the Stockholder, the
Company, and their respective heirs, executors, legal representatives, and
assigns, including but not limited to any successor to the Company, whether by
merger, consolidation, sale of stock, or sale of assets.

 

2.2Parties Advised by Counsel. The Agreement has been negotiated between parties
who are sophisticated and knowledgeable in the matters contained herein and who
have been represented by legal counsel. The provisions of the Agreement shall be
interpreted in a reasonable manner to effect the intention of the parties, and
any rule of law which would require interpretation of any ambiguities in the
Agreement against the drafting party is not applicable and is hereby waived. The
Stockholder acknowledges that the Stockholder has been advised by the Company to
consult with the Stockholder’s tax advisor to determine the tax consequences of
executing the Agreement, and that the Company is not liable for any taxes owed
by the Stockholder arising from or relating to actions and agreements under the
Agreement.

 

2.3Execution. If the Agreement is executed in two or more counterparts, all of
which taken together constitutes one and the same instrument. The Stockholder
and the Company’s exchange of the Agreement by facsimile or any other means
mutually agreed by the two parties constitutes effective execution and delivery
of the Agreement. The signatures of the Stockholder and the Company, when
electronically scanned or signed through any other means deemed appropriate by
both parties, carry the same force and effect as the use of a manual signature.

 

2.4Severability. If any provision of the Agreement is invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability does not affect the
validity or enforceability of the remainder of the Agreement in that
jurisdiction or the validity or enforceability of any provision of the Agreement
in any other jurisdiction.

 

2.5Entire Agreement. The Agreement contains the entire understanding of the
Stockholder and the Company with respect to the subject matter contained in the
Agreement. The Agreement supersedes all prior agreements and understandings
between the two parties with respect to such subject matter.

 

2.6Governing Law. The internal law of State of New York, without regard to
principles of conflict of laws therein, govern all matters arising under or
relating to the Agreement, including torts.

 

2.7Jurisdiction and Venue. The parties agree that any dispute arising out of or
any matter relating to the Agreement will be adjudicated before a state or
federal court located in New York, New York. Both parties consent to the
exclusive jurisdiction of the federal and state courts located in New York, New
York with respect to any action, legal proceeding, or lawsuits commenced by any
party in connection with the Agreement and irrevocably waive any objection to
the choice of venue either party now or may have in the future.

 

[Signature page follows]

 



2 

 



 

IN WITNESS WHEREOF, the Agreement is executed the day and year first above
written.

 



  The Company:       Heyu Biological Technology Corporation       /s/ Ban Siong
Ang     By: Ban Siong Ang     Title:

President, Chief Executive Officer

and Chairman of the Board of Directors

          The Stockholder:       Mr. Ban Siong Ang       /s/ Ban Siong Ang    
Name: Ban Siong Ang  



 



3 

 

 

Exhibit A

 

Instruction Letter

 



4 

 